JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed June 15 and August 11, 2016 be affirmed. The court correctly held that district courts lack authority to review decisions of other district courts, and appellant failed to state a claim upon which relief may be granted concerning the matters discussed in his complaint. It is ■
FURTHER ORDERED that the request for “a separate Injunction order” and damages contained in appellant’s brief be denied. Appellant has not shown any grounds for an award of such relief by this court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.